DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3, 7-10, 12, 14-16, and 21-27 have been examined in this application. Claims 21-27 have been added, while Claims 2, 4-6, 11, 13, 17-20 have been cancelled without prejudice. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 3/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 5978989) in view of Bagheri (US 10080700).
In regards to Claim 1, Chavez teaches: A portable chair (2 – Fig. 1 and Col 2 Lines 49-52) for a disabled individual comprising: a webbing (4) configured to support at least a back and legs a first outline weave surrounding the webbing (12 – Fig. 2 and Col 3 Lines 33-37), the first outline weave being a different material than the webbing to contain and support the webbing (Col 3 Lines 45-50); and a plurality of handles around the webbing and weaved together to support the webbing when (14 – Fig. 2)the plurality of handles comprising: at least one front handle connected to a front of the first outline weave (20C – Fig. 8), at least one back handle connected to a back of the first outline weave (20d – Fig. 8), and at least two side handles connected on each side of the first outline weave (18 - Fig. 8), the front handle and back handle connecting to each other via a support weave within the webbing  (23 - Fig. 7 and Col 4 Lines 19-26) and each side handle connecting to its respective opposing side handle via additional support weaves within the webbing (24 ‘side handle reinforcing webs’ – Fig. 2 and Col 4 Lines 40-44), the support weaves being the same material as the first outline weave (Col 3 Lines 46-50); and a second outline weave (22 – ‘reinforcing webs’), the support weave (23) connecting the front handle to the back handle being further connected to the second outline weave (Col 4 Lines 23-29), the second outline weave being the same material as the first outline weave (Col 4 Lines 40-44).  Chavez does not teach: a commode interposed within the webbing, and a second outline weave surrounding the commode. Bagheri teaches: an elimination aperture (46) for one to go to the bathroom (Col 5 Lines 50-54) that is surrounded by a flexible webbing having two opposing lateral edges (45), a front edge (42) and a rear edge (48) (Col 4 Lines 29-36 and Figure 1) (see annotated Figure 1 below from Bagheri).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the elimination aperture or hole of Bagheri to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to outline a hole near the seat region as one who needs a lift would require assistance going to the bathroom. 

    PNG
    media_image1.png
    325
    630
    media_image1.png
    Greyscale

Annotated Figure 1 from Bagheri

In regards to Claim 3, Chavez teaches: The portable chair of claim 1, wherein the plurality of handles (20c – Fig. 8) comprises an additional side handle on each side of the outline weave (14 - Fig. 2 and Col 4 Lines 8-12)   
In regards to Claim 7, Chavez teaches: The portable chair of claim 1, wherein the webbing (4) comprises a water resistant‘waterproof’ and ‘other suitable material’).
In regards to Claim 9, Chavez teaches: The portable chair of claim 1, but does not teach, further comprising a plurality of buckles connected to the webbing for securing the individual.  Bagheri teaches: a connection mechanism (60) and adjustment mechanism (130) that are connected to the webbing (Fig. 1/3).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a buckle from Bagheri to the portable patient transporter of Chavez as a strap with an attachment piece is a commonly found accessory component found in patient lifts/stretchers/sling to make transportation for the caregiver easier and a safer option for the patient.
In regards to Claim 21, Chavez teaches: The portable chair of claim 1, wherein the first outline weave (12 – Fig. 2 and Col 3 Lines 33-37) and support weaves (23) comprise an open weave (Col 3 Lines 22-23 – ‘other suitable material’) with non-wick stitching (Col 3 Lines 33-41 – ‘non-absorbent stitching’).  
Claims 8 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 5978989) in view of Bagheri (US 10080700), and further in view of Hakamiun (US 6289534).
In regards to Claim 8, Chavez teaches: The portable chair of claim 1, further comprising a plurality of loops (14 –Fig. 1), but does not teach, each loop connected to a respective side handle such that each side handle is positioned between the outline weave and its respective loop Hakamiun teaches: inner, middle, and outer loops (136, 138, 140 in Fig. 4) that are looped and stitched together in an overlapped configuration to accommodate persons of various sizes (Col 6 Lines 19-24).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a plurality of looped handles from Hakamiun, the elimination aperture or hole of Bagheri, to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to outline a hole near the seat region as one who needs a lift would require assistance going to the bathroom. Additionally, handles with extra loops are considered an accessory component for adjustable support and convenience and are commonly found in harness that are designed for invalid support.
In regards to Claim 23, Chavez teaches: A portable chair for a disabled individual (2 – Fig. 1 and Col 2 Lines 49-52) comprising: a webbing (4) configured to support at least a back and legs of the individual (Col 3 Lines 21-26); a first outline weave surrounding the webbing (12 – Fig. 2 and Col 3 Lines 33-37), the first outline weave being a different material than the webbing to contain and support the webbing (Col 3 Lines 45-50); and a plurality of handles around the webbing and weaved together to support the webbing when lifting the individual (14 – Fig. 2), the plurality of handles comprising: at least one front handle connected to a front of the first outline weave (20C – Fig. 8), at least one back handle connected to a back of the first outline weave (20d – Fig. 8), and at least two side handles connected on each side of the first outline weave (18 - Fig. 8), the front handle and back handle connecting to each other via a support weave within the webbing (23 - Fig. 7 and Col 4 Lines 19-26) and each side handle connecting to its respective opposing side handle via additional support weaves within the webbing (24 ‘side handle reinforcing webs’ – Fig. 2 and Col 4 Lines 40-44), the support weaves being the same material as the first outline weave (Col 3 Lines 46-50); the support weave (23) connecting the front handle to the back handle being further connected to the second outline weave (22 - Col 4 Lines 23-29), the second outline weave being the same material as the first outline (Col 4 Lines 40-44) weave.  Chavez does not teach: a commode interposed within the webbing, and a second outline weave surrounding the commode, a plurality of loops, each loop connected to a respective side handle such that each side handle is positioned between the first outline weave and its respective loop. Bagheri teaches: an elimination aperture (46) for one to go to the bathroom (Col 5 Lines 50-54) that is surrounded by a flexible webbing having two opposing lateral edges (45), a front edge (42) and a rear edge (48) (Col 4 Lines 29-36 and Figure 1) (see annotated Figure 1 above from Bagheri). Bagheri does not teach: a plurality of loops, each loop connected to a respective side handle such that each side handle is positioned between the first Hakamiun teaches: inner, middle, and outer loops (136, 138, 140 in Fig.4) that are looped and stitched together in an overlapped configuration to accommodate persons of various sizes (Col 6 Lines 19-24).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a plurality of looped handles from Hakamiun, the elimination aperture or hole of Bagheri, to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to outline a hole near the seat region as one who needs a lift would require assistance going to the bathroom. Additionally, handles with extra loops are considered an accessory component for adjustable support and convenience and are commonly found in harness that are designed for invalid support.
In regards to Claim 24, Chavez teaches: The portable chair of claim 23, wherein the plurality of handles (20c – Fig. 8) comprises an additional side handle (14 - Fig. 2 and Col 4 Lines 8-12) on each side of the first outline weave.  
In regards to Claim 25, Chavez teaches: The portable chair of claim 23, wherein the webbing (4) comprises a water resistant polypropylene webbing (Col 3 Lines 21-26 – ‘waterproof’ and ‘other suitable material’).  
In regards to Claim 26, Chavez teaches: The portable chair of claim 23, but does not teach, further comprising a plurality of buckles connected to the webbing for securing the individual. Bagheri teaches: a connection mechanism (60) and adjustment mechanism (130) that are connected to the webbing (Fig. 1/3).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a buckle from Bagheri to the portable patient transporter of Chavez as a strap with an attachment piece is a commonly found accessory component found in patient lifts/stretchers/sling to make transportation for the caregiver easier and a safer option for the patient.
In regards to Claim 27, Chavez teaches: The portable chair of claim 23, wherein the first and second outline weaves (22 - Col 4 Lines 23-29) and support weaves (23 - Fig. 7 and Col 4 Lines 19-26) comprise an open weave (Col 3 Lines 22-23 – ‘other suitable material’) with non-wick stitching (Col 3 Lines 33-41 – ‘non-absorbent stitching’).   
Claims 10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 5978989) in view of Hakamiun (US 6289534).
In regards to Claim 10, Chavez teaches: A portable transfer sling for a disabled individual comprising (2 – Fig. 1 and Col 2 Lines 49-52): a webbing configured to support at least a back and legs of the individual (4);  an outline weave surrounding the webbing (12 – Fig. 2 and Col 3 Lines 33-37), the outline weave being a different material than the webbing to contain and support the webbing (Col 3 Lines 45-50); a plurality of handles around the webbing and weaved together to support the webbing when the plurality of handles comprising: at least one front handle connected to a front of the outline weave (20c – Fig. 8), at least one back handle connected to a back of the outline weave (20d- Fig. 8), and at least two side handles connected on each side of the outline weave (18 - Fig. 8), the front handle and back handle connecting to each other via a support weave within the webbing (23 - Fig. 7 and Col 4 Lines 19-26) and each side handle connecting to its respective opposing side handle via additional support weaves within the webbing (24 ‘side handle reinforcing webs’ – Fig. 2 and Col 4 Lines 40-44), the support weaves being the same material as the outline weave (Col 3 Lines 46-50); but does not teach, and a plurality of loops, each loop connected to a respective side handle such that each side handle is positioned between the outline weave and its respective loop Hakamiun teaches: inner, middle, and outer loops (136, 138, 140 in Fig.4) that are looped and stitched together in an overlapped configuration to accommodate persons of various sizes (Col 6 Lines 19-24).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a plurality of looped handles from Hakamiun, to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to have handles with extra loops as they are considered an accessory component for adjustable support and convenience.
In regards to Claim 12, Chavez teaches: The portable sling of claim 10, wherein the plurality of handles (20c – Fig. 8) comprises an additional side handle on each side of the outline weave (14 - Fig. 2 and Col 4 Lines 8-12) 
In regards to Claim 22, Chavez teaches: The portable sling of claim 10, wherein the outline weave (12 – Fig. 2 and Col 3 Lines 33-37) and support weaves (23 - Fig. 7 and Col 4 Lines 19-26) comprise an open weave (Col 3 Lines 22-23 – ‘other suitable material’) with non-wick stitching (Col 3 Lines 33-41 – ‘non-absorbent stitching’).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 5978989) in view of Hakamiun (US 6289534), and further in view of Bagheri (US 10080700).
Regarding Claim 14, Chavez teaches: The portable sling of claim 10, but does not teach, further comprising a commode. Bagheri teaches: an elimination aperture (46) for one to go to the bathroom (Col 5 Lines 50-54) that is surrounded by a flexible webbing having two opposing lateral edges (45), a front edge (42) and a rear edge (48) (Col 4 Lines 29-36 and Figure 1) (see annotated Figure 1 above from Bagheri).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the elimination aperture or hole of Bagheri to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to outline a hole near the seat region as one who needs a lift would require assistance going to the bathroom. 
Regarding Claim 15, Chavez teaches: The portable sling of claim 14, but does not teach, further comprising [[an]] a second outline weave surrounding the commode, the support weave connecting the front handle to the back handle being further connected to the second outline weave. Bagheri teaches: an elimination aperture (46) for one to go to the bathroom (Col 5 Lines 50-54) that is surrounded by a flexible webbing having two opposing lateral edges (45), a front edge (42) and a rear edge (48) (Col 4 Lines 29-36 and Figure 1) (see annotated Figure 1 above from Bagheri).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the elimination aperture or hole of Bagheri to the portable patient transporter of Chavez as it is a common feature in patient lifts/stretchers/slings to outline a hole near the seat region as one who needs a lift would require assistance going to the bathroom. 
Regarding Claim 16, Chavez teaches: The portable sling of claim 10, wherein the webbing (4) comprises a water resistant.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claim 1, applicant argues that the cited prior art of Hough does not teach the newly amended limitations. The Examiner respectfully disagrees based on the new teachings 
Regarding independent claim 10, applicant argues that the cited prior art of Hough in view of Hakamiun does not teach the newly amended limitations. The Examiner respectfully disagrees based on the new teachings of Chavez in view of Bagheri, and further in view of Hakamiun. As stated above the Chavez in view of Bagheri art teaches: the patient transporter with structural weaves, webbing and handles (Chavez) along with commode (Bagheri). However, Chavez in view of Bagheri does not teach: the handles having a plurality of loops. Hakamiun teaches: a patient lift with a plurality of attachment loops that can be coupled to the support surface of the lift (Figure 4).
Regarding new independent claim 23, applicant argues that the none of the references previously cited, disclose, teach, or suggest “a plurality of loops, each loop connected to a respective side handle such that each side handle is positioned between the first outline weave and its respective loop; a commode interposed within the webbing; and a second outline weave surrounding the commode, the support weave connecting the front handle to the back handle being further connected to the second outline weave, the second outline weave being the same material as the first outline weave.” The Examiner respectfully disagrees based on the new teachings of Chavez in view of Bagheri, and further in view of Hakamiun. As stated above the Chavez in view of Bagheri art teaches: the patient transporter with structural weaves, webbing and handles (Chavez) along with commode (Bagheri). However, Chavez in view of Bagheri does not teach: the handles having a plurality of loops. Hakamiun teaches: a patient lift with a plurality of attachment loops that can be coupled to the support surface of the lift (Figure 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/6/2021